


Exhibit 10.1(u)

 

[g13232kq01i001.gif]

 

 

Employment Agreement
for Kenneth D. McCuskey

 

Sauer-Danfoss Inc.

December 31, 2008

 

--------------------------------------------------------------------------------


 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made as of the 31st day of December, 2008
(the “Effective Date”), by and between Sauer-Danfoss Inc. (the “Company”) and
Kenneth D. McCuskey (the “Executive”).  The existing Employment Agreement
between the Company and the Executive dated December 1, 2002 shall terminate by
mutual agreement as of December 30, 2008 and will be replaced, in its entirety
by this Agreement.

 

WHEREAS, the Company desires to provide for the continued employment of the
Executive on the terms and conditions set forth herein, in the best interest of
the Company and its constituencies; and

 

WHEREAS, the Executive desires to continue to be employed by the Company as
provided herein; and

 

NOW, THEREFORE, in consideration of the premises and the respective covenants,
promises and agreements of the parties herein contained, the parties agree as
follows:

 


1.             EMPLOYMENT.  THE COMPANY AGREES TO CONTINUE TO EMPLOY THE
EXECUTIVE AND THE EXECUTIVE AGREES TO CONTINUE TO BE EMPLOYED ON A FULL-TIME
BASIS BY THE COMPANY FOR THE PERIOD AND UPON THE TERMS AND CONDITIONS SPECIFIED
HEREIN.


 


2.             TERM; EMPLOYMENT PERIOD.  THE TERM OF THIS AGREEMENT (THE “TERM”)
SHALL BEGIN ON THE EFFECTIVE DATE AND CONTINUE UNTIL TERMINATED ACCORDING TO
SECTION 6 OF THIS AGREEMENT.  THE PERIOD DURING WHICH THE EXECUTIVE IS EMPLOYED
BY THE COMPANY IS REFERRED TO AS THE “EMPLOYMENT PERIOD.”  THE DATE ON WHICH THE
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BECOMES EFFECTIVE IS REFERRED TO AS
THE “TERMINATION DATE”.


 


3.             POSITION AND DUTIES.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE
SHALL SERVE AS VICE PRESIDENT, CHIEF ACCOUNTING OFFICER OF THE COMPANY AND SHALL
HAVE SUCH RESPONSIBILITIES, DUTIES AND AUTHORITY AS SET FORTH IN THE BYLAWS OF
THE COMPANY AND SUCH ADDITIONAL RESPONSIBILITIES, DUTIES AND AUTHORITY AS THE
COMPANY’S PRESIDENT AND CHIEF EXECUTIVE OFFICER OR THE COMPANY’S BOARD OF
DIRECTORS (THE “BOARD”) SHALL DETERMINE FROM TIME TO TIME.  DURING THE
EMPLOYMENT PERIOD, THE EXECUTIVE SHALL REPORT TO THE COMPANY’S EXECUTIVE VICE
PRESIDENT AND CHIEF FINANCIAL OFFICER OR DESIGNEE.  THE EXECUTIVE SHALL FULLY
COMPLY WITH THE COMPANY’S WORLDWIDE CODE OF LEGAL AND ETHICAL BUSINESS CONDUCT
AS IN EFFECT FROM TIME TO TIME, OR ANY SUCCESSOR OR SIMILAR CODE.  THE EXECUTIVE
SHALL DEVOTE SUBSTANTIALLY ALL HIS WORKING TIME AND EFFORTS TO THE BUSINESS AND
AFFAIRS OF THE COMPANY AND SHALL USE HIS BEST EFFORTS TO CARRY OUT HIS
RESPONSIBILITIES FAITHFULLY AND EFFICIENTLY IN A PROFESSIONAL AND ETHICAL
MANNER.  NOTWITHSTANDING THE FOREGOING, IT IS UNDERSTOOD THAT DURING THE
EMPLOYMENT PERIOD, SUBJECT TO ANY CONFLICT OF INTEREST POLICIES OF THE COMPANY
AND SECTION 9, THE EXECUTIVE MAY (A) SERVE IN ANY CAPACITY WITH ANY CIVIC,
CHARITABLE, EDUCATIONAL OR PROFESSIONAL ORGANIZATION PROVIDED THAT SUCH SERVICE
DOES NOT MATERIALLY INTERFERE WITH HIS DUTIES AND RESPONSIBILITIES TO THE


 


2

--------------------------------------------------------------------------------



 


COMPANY, (B) MAKE AND MANAGE PERSONAL INVESTMENTS OF HIS CHOICE, AND (C) WITH
THE PRIOR CONSENT OF THE COMPANY’S PRESIDENT AND CHIEF EXECUTIVE OFFICER, WHICH
SHALL NOT BE UNREASONABLY WITHHELD, SERVE ON THE BOARD OF DIRECTORS OF ONE
(1) FOR-PROFIT BUSINESS ENTERPRISE.  THE EXECUTIVE MAY SERVE FROM TIME TO TIME
AS A DIRECTOR AND/OR MEMBER OF A COMMITTEE OF THE COMPANY AND/OR AS A DIRECTOR
AND/OR MEMBER OF A COMMITTEE AND/OR OFFICER OF ONE OR MORE SUBSIDIARIES OR
RELATED OR AFFILIATED COMPANIES OR JOINT VENTURES OF THE COMPANY.  THE EXECUTIVE
AGREES TO FULFILL HIS DUTIES AS SUCH DIRECTOR, MEMBER OF COMMITTEE OR OFFICER
WITHOUT ADDITIONAL COMPENSATION OTHER THAN THE COMPENSATION PROVIDED FOR IN THIS
AGREEMENT.


 


4.             PLACE OF PERFORMANCE.  DURING THE EMPLOYMENT PERIOD, THE
EXECUTIVE’S PLACE OF PERFORMANCE OF HIS SERVICES SHALL BE AT THE COMPANY’S AMES,
IOWA USA OFFICES, EXCEPT FOR REQUIRED TRAVEL BY THE EXECUTIVE ON THE COMPANY’S
BUSINESS OR AS MAY BE REASONABLY REQUIRED BY THE COMPANY.


 


5.             COMPENSATION AND BENEFITS.


 


(A)           SALARY.  DURING THE EMPLOYMENT PERIOD, THE COMPANY SHALL PAY TO
THE EXECUTIVE AN INITIAL ANNUAL BASE SALARY OF TWO HUNDRED TWENTY NINE THOUSAND
SEVEN HUNDRED DOLLARS ($229,700) ON AN ANNUALIZED BASIS (AS THE SAME MAY BE
INCREASED FROM TIME TO TIME, THE “BASE SALARY”), SUCH SALARY TO BE PAID IN
PERIODIC INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S PAYROLL PRACTICES AS IN
EFFECT FROM TIME TO TIME.  THE BASE SALARY SHALL BE REVIEWED ANNUALLY BY THE
COMPENSATION COMMITTEE OF THE BOARD AND MAY BE INCREASED FROM TIME TO TIME IN
ACCORDANCE WITH NORMAL BUSINESS PRACTICES OF THE COMPANY AND, IF SO INCREASED,
SHALL NOT THEREAFTER BE REDUCED.  NOTWITHSTANDING THE FOREGOING, THE BASE SALARY
MAY BE REDUCED AT ANY TIME AND FROM TIME TO TIME AS PART OF ACROSS-THE-BOARD
REDUCTIONS APPLIED SIMILARLY TO ALL OF THE COMPANY’S SENIOR EXECUTIVES.  ALL
PAYMENTS OF BASE SALARY OR OTHER COMPENSATION HEREUNDER SHALL BE LESS SUCH
DEDUCTIONS OR WITHHOLDINGS AS ARE REQUIRED BY APPLICABLE LAW AND REGULATIONS.


 


(B)           ANNUAL INCENTIVE.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE
SHALL BE ELIGIBLE TO EARN AN ANNUAL INCENTIVE UNDER THE COMPANY’S 2006 OMNIBUS
INCENTIVE PLAN, OR A SUCCESSOR PLAN THERETO, AS IN EFFECT FROM TIME TO TIME (THE
“INCENTIVE PLAN”), SUBJECT TO ACHIEVEMENT OF PERFORMANCE GOALS DETERMINED IN
ACCORDANCE WITH THE TERMS OF THE INCENTIVE PLAN (SUCH ANNUAL INCENTIVE REFERRED
TO HEREIN AS THE “ANNUAL INCENTIVE”).  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
IN THIS AGREEMENT, THE EXECUTIVE SHALL ONLY BE ELIGIBLE TO RECEIVE THE ANNUAL
INCENTIVE IF THE EXECUTIVE IS EMPLOYED BY THE COMPANY THROUGH THE LAST DAY OF
THE FISCAL YEAR FOR WHICH THE ANNUAL INCENTIVE IS TO BE PAID.  THE ACTUAL AMOUNT
OF ANY ANNUAL INCENTIVE AND THE TIMING FOR PAYMENT SHALL BE DETERMINED BY AND IN
ACCORDANCE WITH THE TERMS OF THE INCENTIVE PLAN.


 


(C)           EXPENSES.  DURING THE EMPLOYMENT PERIOD, THE COMPANY SHALL
PROMPTLY REIMBURSE THE EXECUTIVE FOR ALL REASONABLE OUT-OF-POCKET EXPENSES
ACTUALLY INCURRED BY THE EXECUTIVE IN CONNECTION WITH THE BUSINESS OF THE
COMPANY AND THE PERFORMANCE OF HIS DUTIES UNDER THIS AGREEMENT IN ACCORDANCE
WITH THE TERMS OF THE COMPANY’S POLICIES AND UPON PRESENTATION OF EXPENSE
STATEMENTS OR VOUCHERS OR SUCH OTHER SUPPORTING INFORMATION AS THE COMPANY MAY
CUSTOMARILY REQUIRE OF ITS SENIOR EXECUTIVES; PROVIDED


 


3

--------------------------------------------------------------------------------



 


HOWEVER, IN NO EVENT SHALL ANY SUCH REIMBURSEMENT BE PROVIDED LATER THAN
DECEMBER 31 OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH SUCH
BUSINESS EXPENSE WAS INCURRED.


 


(D)           BENEFIT PLANS.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE SHALL
BE ENTITLED TO PARTICIPATE IN ALL OF THE EMPLOYEE BENEFIT PLANS, LONG TERM
INCENTIVE PLANS, RETIREMENT PLANS, PROGRAMS, AGREEMENTS AND ARRANGEMENTS
PROVIDED TO SENIOR EXECUTIVES OF THE COMPANY, AS SUCH ARE IN EFFECT, SUBJECT TO
THE ELIGIBILITY REQUIREMENTS AND TERMS AND CONDITIONS OF SUCH PLANS, PROGRAMS,
AGREEMENTS AND ARRANGEMENTS.  THE COMPANY RESERVES THE RIGHT, IN ITS SOLE
DISCRETION, TO ADOPT, MODIFY, AMEND OR TERMINATE SUCH PLANS, PROGRAMS,
AGREEMENTS AND ARRANGEMENTS AT ANY TIME.


 


(E)           PERQUISITES.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE SHALL BE
ENTITLED TO PARTICIPATE IN THOSE PERQUISITES PROVIDED TO SENIOR EXECUTIVES OF
THE COMPANY, AS SUCH ARE IN EFFECT, SUBJECT TO THE ELIGIBILITY, PAYMENT
REQUIREMENTS AND OTHER TERMS AND CONDITIONS OF SUCH PERQUISITES, AS OUTLINED IN
THE UNDERLYING COMPANY POLICY.  THE COMPANY RESERVES THE RIGHT, IN ITS SOLE
DISCRETION, TO ADOPT, MODIFY, AMEND OR TERMINATE SUCH PERQUISITES AT ANY TIME.


 


(F)            VACATIONS.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE SHALL BE
ENTITLED TO PAID VACATION TIME, PAID HOLIDAYS AND PERSONAL DAYS, DETERMINED IN
ACCORDANCE WITH THE COMPANY’S POLICY WITH RESPECT TO ITS SENIOR EXECUTIVES, AS
SUCH ARE IN EFFECT, IT BEING UNDERSTOOD THAT THE EXECUTIVE SHALL BE ENTITLED TO
NOT LESS THAN FOUR WEEKS’ PAID VACATION IN ANY 12-MONTH PERIOD DURING THE
EMPLOYMENT PERIOD.


 


6.             TERMINATION OF EMPLOYMENT.


 


(A)           ACCRUED BENEFITS.  IN THE EVENT OF THE TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT HEREUNDER FOR ANY REASON, THE EXECUTIVE (OR HIS ESTATE OR
REPRESENTATIVE, AS APPLICABLE) SHALL BE ENTITLED TO RECEIVE ANY BASE SALARY,
ANNUAL INCENTIVE, VACATION TIME AND EXPENSES THAT HAVE IN EACH CASE ACCRUED BUT
ARE UNPAID AS OF THE TERMINATION DATE AS WELL AS ANY POST-TERMINATION BENEFITS
TO WHICH HE MAY BE ENTITLED ACCORDING TO THE COMPANY’S RETIREMENT, INSURANCE AND
OTHER BENEFIT PLANS, PROGRAMS AND ARRANGEMENTS AS IN EFFECT IMMEDIATELY PRIOR TO
THE TERMINATION DATE, OTHER THAN MEDICAL BENEFIT PLANS (THE “ACCRUED
BENEFITS”).  ACCRUED BENEFITS WILL BE PAID IN ACCORDANCE WITH THE UNDERLYING
PLAN OR POLICY.  IF NO UNDERLYING PLAN OR POLICY EXISTS FOR A PARTICULAR
COMPONENT OF THE ACCRUED BENEFITS, SUCH COMPONENT WILL BE PAID NO LATER THAN
SIXTY (60) DAYS FOLLOWING THE TERMINATION DATE.


 


(B)           RETIREMENT.  THE EXECUTIVE’S EMPLOYMENT SHALL TERMINATE AS OF THE
DATE OF HIS RETIREMENT (AS DEFINED IN THE RETIREMENT BENEFIT PLAN IN EFFECT
IMMEDIATELY PRIOR TO SUCH RETIREMENT).  UPON THE TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT BECAUSE OF HIS RETIREMENT, THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE
THE ACCRUED BENEFITS.


 


(C)           DEATH.  THE EXECUTIVE’S EMPLOYMENT SHALL TERMINATE AS OF THE DATE
OF HIS DEATH.  UPON THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BECAUSE OF HIS
DEATH, THE


 


4

--------------------------------------------------------------------------------



 


EXECUTIVE’S ESTATE OR REPRESENTATIVE, AS THE CASE MAY BE, SHALL BE ENTITLED TO
RECEIVE THE FOLLOWING:


 


(I)    THE ACCRUED BENEFITS; AND


 


(II)   A LUMP SUM PAYMENT IN CASH EQUAL TO ONE YEAR’S BASE SALARY AS IN EFFECT
ON THE TERMINATION DATE WITH SUCH AMOUNT BEING PAYABLE NO LATER THAN THIRTY (30)
DAYS FOLLOWING THE TERMINATION DATE; AND


 


(III)  A LUMP SUM PAYMENT IN CASH EQUAL TO THE ACTUAL ANNUAL INCENTIVE
COMPENSATION SUCH EXECUTIVE WOULD HAVE RECEIVED, IF ANY, UNDER THE INCENTIVE
PLAN FOR THE FISCAL YEAR WHICH INCLUDES HIS TERMINATION DATE AND ASSUMING THAT
THE EXECUTIVE HAD BEEN EMPLOYED THROUGH THE LAST DAY OF SUCH FISCAL YEAR,
MULTIPLIED BY A FRACTION (THE NUMERATOR OF WHICH SHALL BE THE NUMBER OF WHOLE
MONTHS WORKED BY THE EXECUTIVE DURING THE COMPANY’S FISCAL YEAR IN WHICH THE
TERMINATION DATE OCCURS AND THE DENOMINATOR OF WHICH SHALL BE THE NUMBER 12)
(THE “PRO RATA ANNUAL INCENTIVE”).  THE PRO RATA ANNUAL INCENTIVE SHALL BE
PAYABLE IN ACCORDANCE WITH THE TERMS OF THE RELEVANT UNDERLYING INCENTIVE PLAN
AND AT THE SAME TIME PAYMENTS ARE MADE TO OTHER COMPANY EXECUTIVES PURSUANT TO
SUCH INCENTIVE PLAN.


 


IN ADDITION, THOSE IMMEDIATE FAMILY MEMBERS WHO WERE PARTICIPATING IN THE
COMPANY’S MEDICAL BENEFIT PLANS AS OF THE DATE OF THE EXECUTIVE’S DEATH SHALL
CONTINUE TO PARTICIPATE IN THE COMPANY’S MEDICAL BENEFIT PLANS AT ACTIVE
EMPLOYEE CONTRIBUTION RATES FOR THE ONE-YEAR PERIOD IMMEDIATELY FOLLOWING THE
DATE OF THE EXECUTIVE’S DEATH.  ANY CONTINUING MEDICAL COVERAGE PURSUANT TO THIS
CLAUSE IS INTENDED TO BE EXEMPT FROM CODE SECTION 409A TO THE EXTENT PERMITTED
UNDER TREASURY REGULATION §1.409A-1(B)(9)(V)(B) OR §1.409A-3(I)(1)(IV)(B). 
HOWEVER, IF IT IS DETERMINED THAT THE CONTINUING MEDICAL COVERAGE PURSUANT TO
THIS CLAUSE DOES NOT QUALIFY FOR EXEMPTION UNDER CODE SECTION 409A THE MEDICAL
COVERAGE WILL EXPIRE AS OF THE DATE OF THE EMPLOYEE’S DEATH.  IF THE MEDICAL
COVERAGE EXPIRES EARLY, AS PROVIDED IN THE PREVIOUS SENTENCE, THE COMPANY SHALL
PROVIDE EXECUTIVE’S IMMEDIATE FAMILY MEMBERS WITH A LUMP SUM CASH PAYMENT EQUAL
TO TWELVE (12) TIMES THE THEN APPLICABLE MONTHLY PREMIUM FOR THE RELEVANT
MEDICAL PLAN WHICH THE EXECUTIVE PARTICIPATED IN.  SUCH LUMP SUM PAYMENT AMOUNT,
IF ANY, WILL BE PAID NO LATER THAN SIXTY (60) DAYS AFTER THE DATE ON WHICH SUCH
MEDICAL COVERAGE EXPIRES.


 


(D)           DISABILITY.  THE EXECUTIVE’S EMPLOYMENT MAY BE TERMINATED BY THE
COMPANY DURING THE EMPLOYMENT PERIOD IF THE EXECUTIVE IS INCAPABLE OF PERFORMING
HIS PRINCIPAL DUTIES BECAUSE OF PHYSICAL OR MENTAL INCAPACITY FOR A PERIOD OF
180 CONSECUTIVE DAYS IN ANY 12-MONTH PERIOD (“DISABILITY”).  IN THE EVENT THAT
THE EXECUTIVE’S EMPLOYMENT IS TO BE TERMINATED BY THE COMPANY FOR DISABILITY:


 


(I)    THIS AGREEMENT SHALL TERMINATE ON THE DATE SPECIFIED IN THE NOTICE OF
TERMINATION DELIVERED TO THE EXECUTIVE BY THE COMPANY; AND


 


(II)   THE EXECUTIVE SHALL AS OF SUCH DATE RESIGN FROM ALL OF HIS POSITIONS,
DUTIES AND AUTHORITIES HEREUNDER.


 


5

--------------------------------------------------------------------------------



 


IN THE EVENT OF A TERMINATION DUE TO DISABILITY, THE EXECUTIVE (OR HIS
REPRESENTATIVE, AS APPLICABLE) SHALL BE ENTITLED TO RECEIVE THE FOLLOWING:


 


(1) THE ACCRUED BENEFITS; AND


 


(2) THE PRO RATA ANNUAL INCENTIVE AS DEFINED IN SECTION 6(C)(III) ABOVE.  THE
PRO RATA ANNUAL INCENTIVE SHALL BE PAYABLE IN ACCORDANCE WITH THE TERMS OF THE
RELEVANT UNDERLYING INCENTIVE PLAN AND AT THE SAME TIME PAYMENTS ARE MADE TO
OTHER COMPANY EXECUTIVES PURSUANT TO SUCH INCENTIVE PLAN; AND


 


 (3) A LUMP SUM PAYMENT IN CASH EQUAL TO ONE YEAR’S BASE SALARY AS IN EFFECT ON
THE TERMINATION DATE (THE “DISABILITY PAYMENT”).  THE DISABILITY PAYMENT SHALL
BE PAYABLE ON THE SEVEN MONTH ANNIVERSARY OF SUCH TERMINATION.


 


IN ADDITION, THE DISABLED EXECUTIVE SHALL BE ELIGIBLE FOR THE CONTINUATION OF
MEDICAL BENEFIT PLANS AT THE LEVELS IN EFFECT AS OF THE TERMINATION DATE, AT NO
ADDITIONAL COST TO THE EXECUTIVE THAN THAT WHICH WAS IN EFFECT AS OF THE
TERMINATION DATE, FOR THE ONE-YEAR PERIOD IMMEDIATELY FOLLOWING THE TERMINATION
DATE; PROVIDED, HOWEVER, THAT SUCH MEDICAL BENEFITS SHALL BE REDUCED TO THE
EXTENT COMPARABLE MEDICAL BENEFITS ARE MADE AVAILABLE TO THE EXECUTIVE FROM A
SUCCESSOR EMPLOYER, AND THE EXECUTIVE SHALL BE OBLIGATED TO REPORT SUCH BENEFITS
TO THE COMPANY.  ANY CONTINUING MEDICAL COVERAGE PURSUANT TO THIS CLAUSE IS
INTENDED TO BE EXEMPT FROM CODE SECTION 409A TO THE EXTENT PERMITTED UNDER
TREASURY REGULATION §1.409A-1(B)(9)(V)(B) OR §1.409A-3(I)(1)(IV)(B).  HOWEVER,
IF IT IS DETERMINED THAT THE CONTINUING MEDICAL COVERAGE PURSUANT TO THIS CLAUSE
DOES NOT QUALIFY FOR EXEMPTION UNDER CODE SECTION 409A THE MEDICAL COVERAGE WILL
EXPIRE AS OF THE TERMINATION DATE.  IF THE MEDICAL COVERAGE EXPIRES EARLY, AS
PROVIDED IN THE PREVIOUS SENTENCE, THE COMPANY SHALL PROVIDE EXECUTIVE WITH A
LUMP SUM CASH PAYMENT EQUAL TO TWELVE (12) TIMES THE THEN APPLICABLE MONTHLY
PREMIUM FOR THE RELEVANT MEDICAL PLAN WHICH THE EXECUTIVE PARTICIPATED IN.  SUCH
LUMP SUM PAYMENT AMOUNT, IF ANY, WILL BE PAID NO LATER THAN SIXTY (60) DAYS
AFTER THE DATE ON WHICH SUCH MEDICAL COVERAGE EXPIRES.


 


IT IS ACKNOWLEDGED AND AGREED BY THE EXECUTIVE THAT HE SHALL BE PRECLUDED FROM
TERMINATING HIS EMPLOYMENT FOR GOOD REASON IN THE EVENT THAT HIS EMPLOYMENT IS
TERMINATED UNDER THIS SECTION 6(D).


 


(E)           FOR CAUSE; WITHOUT GOOD REASON.  THE EXECUTIVE’S EMPLOYMENT
HEREUNDER MAY BE TERMINATED DURING THE EMPLOYMENT PERIOD:


 


(I)    BY THE COMPANY FOR CAUSE (AS DEFINED BELOW); OR


 


(II)   BY THE EXECUTIVE WITHOUT GOOD REASON (AS DEFINED BELOW).


 


IN THE EVENT THAT THE COMPANY TERMINATES THE EXECUTIVE’S EMPLOYMENT HEREUNDER
FOR CAUSE, THE TERMINATION DATE SHALL BE THE DATE SPECIFIED IN THE NOTICE OF
TERMINATION FOR CAUSE DELIVERED BY THE COMPANY TO THE EXECUTIVE.  IN THE EVENT
THAT THE EXECUTIVE TERMINATES HIS EMPLOYMENT HEREUNDER WITHOUT GOOD REASON, THE
TERMINATION DATE SHALL BE NO EARLIER THAN 30 DAYS FOLLOWING THE DATE ON WHICH A
NOTICE OF TERMINATION IS DELIVERED


 


6

--------------------------------------------------------------------------------



 


BY THE EXECUTIVE TO THE COMPANY.  IN THE EVENT THAT THE EXECUTIVE’S EMPLOYMENT
IS TERMINATED UNDER THIS SECTION 6(E), THE EXECUTIVE SHALL BE ENTITLED TO THE
ACCRUED BENEFITS.


 


(F)            WITHOUT CAUSE; FOR GOOD REASON. THE EXECUTIVE’S EMPLOYMENT MAY BE
TERMINATED DURING THE EMPLOYMENT PERIOD:


 


(I)    BY THE COMPANY WITHOUT CAUSE; OR


 


(II)   BY THE EXECUTIVE FOR GOOD REASON.


 


IN THE EVENT THAT THE EXECUTIVE’S EMPLOYMENT IS TERMINATED UNDER THIS
SECTION 6(F) (WHETHER BY THE COMPANY OR BY THE EXECUTIVE), THE TERMINATION DATE
SHALL BE NO EARLIER THAN 30 DAYS FOLLOWING THE DATE ON WHICH A NOTICE OF
TERMINATION IS DELIVERED BY ONE PARTY TO THE OTHER.  IN THE EVENT THAT THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED UNDER THIS SECTION 6(F), THE EXECUTIVE (OR
HIS ESTATE OR REPRESENTATIVE, AS THE CASE MAY BE) SHALL BE ENTITLED TO RECEIVE:


 


(1) THE ACCRUED BENEFITS; AND


 


(2) EXECUTIVE LEVEL CAREER OUTPLACEMENT SERVICES BY A MUTUALLY AGREEABLE
OUTPLACEMENT FIRM AND PAID FOR, AS ACTUALLY INCURRED BY EXECUTIVE, BY THE
COMPANY.  THE EXECUTIVE MUST COMMENCE THE OUTPLACEMENT SERVICES NO LATER THAN
SIXTY (60) DAYS FOLLOWING HIS TERMINATION DATE AND IN NO EVENT SHALL SUCH
SERVICES BE PROVIDED BEYOND DECEMBER 31 OF THE SECOND YEAR FOLLOWING THE YEAR OF
TERMINATION OR, IF EARLIER, THE FIRST ACCEPTANCE BY THE EXECUTIVE OF AN OFFER OF
EMPLOYMENT; AND


 


(3) THE PRO RATA ANNUAL INCENTIVE AS DEFINED IN SECTION 6(C)(III) ABOVE.  THE
PRO RATA ANNUAL INCENTIVE SHALL BE PAYABLE IN ACCORDANCE WITH THE TERMS OF THE
RELEVANT UNDERLYING INCENTIVE PLAN AND AT THE SAME TIME PAYMENTS ARE MADE TO
OTHER COMPANY EXECUTIVES PURSUANT TO SUCH INCENTIVE PLAN; AND


 


(4) A LUMP SUM PAYMENT IN CASH EQUAL TO THE EXECUTIVE’S BASE SALARY AND TARGET
INCENTIVE OPPORTUNITY AS IN EFFECT ON THE TERMINATION DATE MULTIPLIED BY ONE AND
ONE/HALF (1.5) (THE “SEPARATION PAYMENT”).  THE SEPARATION PAYMENT SHALL BE
PAYABLE AS FOLLOWS:


 

(A) an amount equal to the least of the following:

 

(I) the Separation Payment amount; or

 

(II) two (2) times the Executive’s Base Salary as in effect on the Termination
Date; or

 

(III) two (2) times the annual compensation limit under Code Section 401(a)(17)
(i.e., $460,000 for 2008)

 

SHALL BE PAID TO THE EXECUTIVE IN A LUMP SUM THIRTY (30) DAYS FOLLOWING

 

7

--------------------------------------------------------------------------------


 

EXECUTIVE’S TERMINATION DATE; AND

 

(B) the remainder of the Separation Payment amount, if any, shall be paid to the
Executive in a lump sum on the seventh month anniversary of the Executive’s
Termination Date.

 


IN ADDITION, AN EXECUTIVE WHOSE EMPLOYMENT IS TERMINATED UNDER THIS
SECTION 6(F) SHALL BE ELIGIBLE FOR THE CONTINUATION OF MEDICAL PLAN BENEFITS AT
THE LEVELS IN EFFECT AS OF THE TERMINATION DATE AT NO ADDITIONAL COST TO THE
EXECUTIVE THAN THAT WHICH WAS IN EFFECT AS OF THE TERMINATION DATE FOR A PERIOD
OF ONE YEAR; PROVIDED, THAT SUCH MEDICAL BENEFITS SHALL BE REDUCED TO THE EXTENT
COMPARABLE MEDICAL BENEFITS ARE MADE AVAILABLE TO THE EXECUTIVE FROM A SUCCESSOR
EMPLOYER, AND THE EXECUTIVE SHALL BE OBLIGATED TO REPORT SUCH BENEFITS TO THE
COMPANY.  ANY CONTINUING MEDICAL COVERAGE PURSUANT TO THIS CLAUSE IS INTENDED TO
BE EXEMPT FROM CODE SECTION 409A TO THE EXTENT PERMITTED UNDER TREASURY
REGULATION §1.409A-1(B)(9)(V)(B) OR §1.409A-3(I)(1)(IV)(B).  HOWEVER, IF IT IS
DETERMINED THAT THE CONTINUING MEDICAL COVERAGE PURSUANT TO THIS CLAUSE DOES NOT
QUALIFY FOR EXEMPTION UNDER CODE SECTION 409A THE MEDICAL COVERAGE WILL EXPIRE
AS OF THE TERMINATION DATE.  IF THE MEDICAL COVERAGE EXPIRES EARLY, AS PROVIDED
IN THE PREVIOUS SENTENCE, THE COMPANY SHALL PROVIDE EXECUTIVE WITH A LUMP SUM
CASH PAYMENT EQUAL TO TWELVE (12) TIMES THE THEN APPLICABLE MONTHLY PREMIUM FOR
THE RELEVANT MEDICAL PLAN WHICH THE EXECUTIVE PARTICIPATED IN.  SUCH LUMP SUM
PAYMENT AMOUNT, IF ANY, WILL BE PAID NO LATER THAN SIXTY (60) DAYS AFTER THE
DATE ON WHICH SUCH MEDICAL COVERAGE EXPIRES.


 


(G)           DEFINITION OF “CAUSE” AND “GOOD REASON”.


 

For purposes of this Agreement, “Cause” means:

 

(i)            the willful failure of the Executive to perform his material
duties with the Company as provided in this Agreement, and which failure is not
cured (if capable of cure) within 15 days after receipt by the Executive of
written notice from the Company of such failure, which notice identifies the
manner in which the Executive has willfully failed to perform;

 

(ii)           the engaging by the Executive in willful conduct which is
demonstrably injurious to the Company, monetarily or otherwise;

 

(iii)          the conviction (treating a nolo contendere plea as a conviction)
of the Executive of any crime or offense constituting a felony (whether or not
any right to appeal has been or may be exercised); or

 

(iv)          a failure by the Executive to comply with any material provision
of this Agreement, which failure is not cured (if capable of cure) within 15
days after receipt by Executive of written notice from the Company of such
non-compliance by the Executive.

 

Termination of the Executive for Cause shall mean termination by action of the
Company’s Board of Directors, at a meeting duly called and held upon at least 15
days’ written notice to the Executive specifying the particulars of the action
or inaction alleged

 

8

--------------------------------------------------------------------------------


 

to constitute Cause and at which meeting the Executive and his counsel were
entitled to be present and given adequate opportunity to be heard.  For purposes
of clauses (i) and (ii) of this definition, action or inaction by the Executive
shall not be considered “willful” unless done or omitted by him
(A) intentionally or not in good faith and (B) without reasonable belief that
his action or inaction was in the best interest of the Company, and shall not
include failure to act by reason of total or partial incapacity due to physical
or mental illness.

 

For purposes of this Agreement, “Good Reason” means without the Executive’s
written consent:

 

(i)        a material adverse alteration in the nature or status of the
Executive’s position, duties, responsibilities or authority which is
inconsistent with those in effect as of the Effective Date;

 

(ii)       a material reduction in the Executive’s Base Salary or level of
employee benefits (other than across-the-board reductions applied similarly to
all of the Company’s senior executives);

 

(iii)      failure to pay or provide any of the compensation set forth in this
Agreement (except for an across-the-board reduction of compensation applied
similarly to all of the Company’s senior executives) which is not cured within
15 days after receipt by the Company from the Executive of written notice
thereof;

 

(iv)      the relocation of the Executive’s principal place of employment more
than 50 miles from its location as of the Effective Date except for required
travel on the Company’s business; or

 

(v)       a failure by the Company to comply with any material provision of this
Agreement, which failure is not cured (if capable of cure) within 15 days after
receipt by the Company of written notice from the Executive of such
non-compliance by the Company.

 

Notwithstanding the foregoing, in order to terminate employment for Good Reason,
the Executive must provide notice of termination within sixty (60) days of the
event that he believes is providing him a Good Reason termination.  Continuation
of employment without notice of termination during the sixty (60) day period
following such event shall constitute Executive’s acceptance of such event and
any changes stemming from such event and will make null and void the Executive’s
right to terminate for Good Reason with respect to such event.

 


(H)           CHANGE IN CONTROL SEVERANCE PROVISIONS.  SECTION 7 PROVIDES FOR
PAYMENT TO THE EXECUTIVE IF HIS EMPLOYMENT IS TERMINATED FOR CERTAIN REASONS
FOLLOWING A CHANGE IN CONTROL AS DEFINED IN SECTION 7.  THE EXECUTIVE
ACKNOWLEDGES THAT IN THE EVENT HE BECOMES ENTITLED TO THE PAYMENT SPECIFIED IN
SECTION 7(A), THE PAYMENT WILL BE IN LIEU OF ANY OTHER PAYMENTS TO BE MADE UNDER
THE TERMS OF THIS AGREEMENT.


 


9

--------------------------------------------------------------------------------



 


(I)            RELEASE AGREEMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 6, THE EXECUTIVE SHALL BE REQUIRED TO EXECUTE THE
COMPANY’S THEN CURRENT STANDARD RELEASE AGREEMENT AS A CONDITION TO RECEIVING
ANY OF THE PAYMENTS AND BENEFITS PROVIDED FOR IN THIS SECTION 6 OR SECTION 7 OF
THIS AGREEMENT.  IT IS ACKNOWLEDGED AND AGREED THAT THE THEN CURRENT STANDARD
RELEASE AGREEMENT SHALL NOT DIMINISH OR TERMINATE THE EXECUTIVE’S RIGHTS UNDER
THIS AGREEMENT INCLUDING, BUT NOT LIMITED TO, THOSE SPECIFIED IN SECTIONS 6(J),
8 AND 22.


 


(J)            NO MITIGATION.  UPON TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY, SUBJECT TO THE EXECUTIVE’S AFFIRMATIVE OBLIGATIONS UNDER
SECTION 6(D) AND 6(F), THE EXECUTIVE SHALL BE UNDER NO OBLIGATION TO SEEK OTHER
EMPLOYMENT OR OTHERWISE MITIGATE THE OBLIGATIONS OF THE COMPANY UNDER THIS
AGREEMENT.


 


(K)           DEFINITION OF THE COMPANY.  WHENEVER THIS AGREEMENT REFERS TO THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, OR THE TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY, THE TERM “COMPANY” SHALL INCLUDE SAUER-DANFOSS INC.
AND ANY OF ITS SUBSIDIARIES OR RELATED OR AFFILIATED COMPANIES OR JOINT VENTURES
THAT EMPLOY THE EXECUTIVE.  IN ADDITION, WHEN USED IN SECTIONS 9, 10, 11 AND 12
OF THIS AGREEMENT, THE TERM “COMPANY” SHALL INCLUDE SAUER-DANFOSS INC. AND ANY
OF ITS SUBSIDIARIES OR RELATED OR AFFILIATED COMPANIES OR JOINT VENTURES.


 


7.             CHANGE IN CONTROL.


 

(a)           Employment Terminations After a Change in Control.  During the
term of this Agreement, in the event the Executive’s employment with the Company
is terminated within two years following a Change in Control (as such term is
defined in Section 7(b) herein), unless such termination is (i) by the Company
for Cause (as the term Cause is defined in Section 6(g) herein), (ii) by reason
of Death, Disability, or Retirement, or (iii) by the Executive without Good
Reason (as the term Good Reason is defined in Section 6(g) herein), then in lieu
of all other benefits provided to the Executive under the provisions of this
Agreement, the Company shall pay to the Executive and provide him with the
following:

 


(I)            THE ACCRUED BENEFITS (IN FULL SATISFACTION FOR THESE AMOUNTS OWED
TO THE EXECUTIVE).


 


(II)           A LUMP SUM PAYMENT IN CASH EQUAL TO TEN PERCENT (10%) OF THE
EXECUTIVE’S BASE SALARY IN EFFECT ON THE TERMINATION DATE IN LIEU OF MEDICAL
PLAN BENEFITS.  THE EXECUTIVE’S PARTICIPATION IN THESE AND ALL OTHER MEDICAL
BENEFITS SHALL CEASE UPON THE TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY UNDER CIRCUMSTANCES WHICH ENTITLE THE EXECUTIVE TO THE PAYMENTS SET
FORTH IN THIS SECTION 7(A).  THE LUMP SUM PAYMENT AMOUNT UNDER THIS CLAUSE WILL
BE PAID NO LATER THAN SIXTY (60) DAYS AFTER THE DATE ON WHICH SUCH MEDICAL
COVERAGE EXPIRES.  ANY LUMP SUM PAYMENT PURSUANT TO THIS CLAUSE IS INTENDED TO
BE EXEMPT FROM CODE SECTION 409A TO THE EXTENT PERMITTED UNDER TREASURY
REGULATION §1.409A-1(B)(9)(V)(B) OR §1.409A-3(I)(1)(IV)(B).

 

10

--------------------------------------------------------------------------------


 


(III)          THE PRO RATA ANNUAL INCENTIVE AS DEFINED IN
SECTION 6(C)(III) ABOVE.  THE PRO RATA ANNUAL INCENTIVE SHALL BE PAYABLE IN
ACCORDANCE WITH THE TERMS OF THE RELEVANT UNDERLYING INCENTIVE PLAN AND AT THE
SAME TIME PAYMENTS ARE MADE TO OTHER COMPANY EXECUTIVES PURSUANT TO SUCH
INCENTIVE PLAN.  THIS PAYMENT WILL BE IN LIEU OF ANY OTHER PAYMENT TO BE MADE TO
THE EXECUTIVE UNDER THE INCENTIVE PLAN FOR THE RESPECTIVE PLAN YEAR.


 


(IV)          A LUMP-SUM PAYMENT IN CASH EQUAL TO THE EXECUTIVE’S BASE SALARY
AND TARGET INCENTIVE OPPORTUNITY IN EFFECT ON THE TERMINATION DATE MULTIPLIED BY
ONE AND A HALF (1.5) (THE “CIC SEPARATION PAYMENT”).  THE CIC SEPARATION PAYMENT
SHALL BE PAYABLE AS FOLLOWS

 

(A) an amount equal to the least of the following:

 

(I) the CIC Separation Payment amount; or

 

(II) two (2) times the Executive’s Base Salary as in effect on the Termination
Date;

 

(III) two (2) times the annual compensation limit under Code Section 401(a)(17)
(i.e., $460,000 for 2008)

 

SHALL BE PAID TO THE EXECUTIVE IN A LUMP SUM THIRTY (30) DAYS FOLLOWING
EXECUTIVE’S TERMINATION DATE; AND

 

(B) the remainder of the CIC Separation Payment amount, if any, shall be paid to
the Executive in a lump sum on the seventh month anniversary of the Executive’s
Termination Date.

 

The parties agree that, in the event of the termination of Executive’s
employment with the Company under circumstances which entitle the Executive to
the payments set forth in this Section 7(a), such payment and benefits
(including an Excise Tax Payment provided in Section 7(c) herein) shall be
deemed to constitute liquidated damages payable by the Company to the Executive
in full satisfaction of the Company’s obligations hereunder or otherwise, and
the Company agrees that the Executive shall not be required to mitigate his
damages by seeking other employment or otherwise.

 

In the event that the Executive’s employment with the Company is terminated
under circumstances which entitle the Executive to the payments set forth in
this Section 7(a) (whether by the Company or by the Executive), the Termination
Date shall be no earlier than 30 days following the date on which a notice of
termination is delivered by one party to the other.

 

(b)           Definition of “Change in Control”.  “Change in Control” of the
Company means, and shall be deemed to have occurred upon any of the following
events:

 

(i)            Any person (other than those persons in control of the Company as
of the Effective Date, or other than a trustee or other fiduciary holding
securities under

 

11

--------------------------------------------------------------------------------


 

an employee benefit plan of the Company, or a corporation or other entity owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company) becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities; provided, however, that a Change in
Control shall not result from (a) Danfoss A/S, as defined below, acquiring
securities of the Company from the Murmann Group, as such term is defined below,
either directly, or indirectly by acquiring voting control of Danfoss Murmann
Holding A/S or its successor; or (b) the Murmann Group acquiring securities of
the Company from Danfoss A/S either directly, or indirectly by acquiring voting
control of Danfoss Murmann Holding A/S or its successor; or

 

(ii)           During any period of two (2) consecutive years (not including any
period prior to the Effective Date), individuals who at the beginning of such
period constitute the Board (and any new Director, whose election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the Directors then still in office who either were Directors at the beginning of
the period or whose election or nomination for election was so approved), cease
for any reason to constitute a majority thereof; or

 

(iii)          The consummation of: (A) a plan of complete liquidation of the
Company; or (B) the sale or disposition of all or substantially all the
Company’s assets; or (C) a merger, consolidation, or reorganization of the
Company with or involving any other corporation, other than a merger,
consolidation, or reorganization that would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least fifty percent (50%) of the combined voting power
of the voting securities of the Company (or such surviving entity) outstanding
immediately after such merger, consolidation, or reorganization.

 

However, in no event shall a “Change in Control” be deemed to have occurred with
respect to the Executive, if the Executive is part of a purchasing group which
consummates the Change in Control transaction. The Executive shall be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Executive is an equity participant in the purchasing company or group (except
for (i) passive ownership of less than one percent (1%) of the stock of the
purchasing company; or (ii) ownership of equity participation in the purchasing
company or group which is otherwise not significant as determined prior to the
Change in Control by a majority of the nonemployee continuing Directors).

 

For purposes of (b)(i) of this Section 7, (A) Danfoss A/S shall be deemed to
mean any one or more of  Danfoss A/S, any of its subsidiaries or related or
affiliated companies or joint ventures, or any successor of the foregoing; and
(B) the Murmann Group shall be deemed to mean any one or more of (i) Klaus
Murmann, (ii) any member of his immediate family, (iii) any entity a majority of
the voting interests of which are owned,

 

12

--------------------------------------------------------------------------------


 

directly or indirectly, by Klaus Murmann and/or any member or members of his
immediate family, or (iv) trust, a majority of which is owned by, or a majority
of the beneficiaries of which consist of, directly or indirectly, Klaus Murmann,
and/or any member or members of his immediate family.

 

 (c)          Excise Tax Payment.  In the event that any portion of the
severance benefits or any other payment under this Agreement or under any other
agreement with or plan of the Company (in the aggregate “Total Payments”) would
constitute an “Excess Parachute Payment,” such that an “Excise Tax” is due, the
Company shall provide to the Executive, in cash, an additional lump sum payment
in an amount to cover the full cost of the excise tax and the Executive’s state
and federal income and employment taxes on this excise tax payment (and to cover
the resulting excise and income and employment taxes resulting from such
payment, and so on). For this purpose, the Executive shall be deemed to be in
the highest marginal tax rate. The lump sum payment amount under this clause
will be on the later of:

 

(i) sixty (60) days after written notification from the Executive that such
Excise Tax is due; or

 

(ii) the seven month anniversary following the Executive’s Termination Date.

 

For purposes of this Agreement, the terms “Excise Tax” and “Excess Parachute
Payment” shall have the meanings assigned to such terms in Sections 280G and
4999 of the Internal Revenue Code of 1986, as amended.

 

(d)           Subsequent Recalculation.  In the event the Internal Revenue
Service subsequently adjusts the excise tax computation herein described, the
Company shall reimburse the Executive for the full amount necessary to make the
Executive whole (less any amounts received by the Executive that the Executive
would not have received had the computations initially been computed as
subsequently adjusted), including the value of any underpaid excise tax, and any
related interest and/or penalties due to the Internal Revenue Service.

 


8.             INDEMNIFICATION.  IN ADDITION TO ANY RIGHTS TO INDEMNIFICATION TO
WHICH THE EXECUTIVE IS ENTITLED UNDER THE COMPANY’S RESTATED CERTIFICATE OF
INCORPORATION OR BYLAWS, AGREEMENT WITH THE COMPANY, VOTE OF STOCKHOLDERS OR
DISINTERESTED DIRECTORS OR OTHERWISE, THE COMPANY SHALL INDEMNIFY THE EXECUTIVE
AT ALL TIMES DURING AND AFTER THE EMPLOYMENT PERIOD TO THE MAXIMUM EXTENT
PERMITTED UNDER THE DELAWARE BUSINESS CORPORATION ACT OR ANY SUCCESSOR PROVISION
THEREOF, AND ANY AND ALL APPLICABLE STATE LAW OF THE STATE OF DELAWARE, AND
SHALL PAY THE EXECUTIVE’S EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND
EXPENSES, WHICH SHALL BE PAID IN ADVANCE BY THE COMPANY AS INCURRED, SUBJECT TO
RECOUPMENT IN ACCORDANCE WITH APPLICABLE LAW) IN DEFENDING ANY CIVIL ACTION,
SUIT OR PROCEEDING IN ADVANCE OF THE FINAL DISPOSITION OF SUCH ACTION, SUIT OR
PROCEEDING TO THE MAXIMUM EXTENT PERMITTED UNDER SUCH APPLICABLE STATE LAWS FOR
THE EXECUTIVE’S ACTION OR INACTION ON BEHALF OF THE COMPANY UNDER THE TERMS OF
THIS AGREEMENT.  THE PROVISIONS OF THIS SECTION 8 SHALL SURVIVE THE TERMINATION
OF THE EXECUTIVE’S EMPLOYMENT OR THE TERMINATION OF THE OTHER PROVISIONS OF THIS
AGREEMENT.


 


13

--------------------------------------------------------------------------------



 


9.             COVENANT NOT TO COMPETE.  WITHOUT THE CONSENT OF THE COMPANY, THE
EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, ANYWHERE IN THE WORLD, AT ANY TIME
DURING THE EMPLOYMENT PERIOD AND FOR A PERIOD OF EIGHTEEN (18) MONTHS FOLLOWING
THE TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON, BE
ASSOCIATED OR IN ANY WAY CONNECTED AS AN OWNER, INVESTOR, PARTNER, DIRECTOR,
OFFICER, EMPLOYEE, AGENT, OR CONSULTANT WITH ANY BUSINESS ENTITY DIRECTLY
ENGAGED IN THE MANUFACTURE AND/OR SALE OF PRODUCTS COMPETITIVE WITH ANY MATERIAL
PRODUCT OR PRODUCT LINES OF THE COMPANY; PROVIDED, HOWEVER, THAT THE EXECUTIVE
SHALL NOT BE DEEMED TO HAVE BREACHED THIS UNDERTAKING IF HIS SOLE RELATION WITH
SUCH ENTITY CONSISTS OF HIS HOLDING, DIRECTLY OR INDIRECTLY, AN EQUITY INTEREST
IN SUCH ENTITY NOT GREATER THAN TWO PERCENT (2%) OF SUCH ENTITY’S OUTSTANDING
EQUITY INTEREST, AND THE CLASS OF EQUITY IN WHICH THE EXECUTIVE HOLDS AN
INTEREST IS LISTED AND TRADED ON A BROADLY RECOGNIZED NATIONAL OR REGIONAL
SECURITIES EXCHANGE.  FOR PURPOSES HEREOF, THE TERM “MATERIAL PRODUCT OR PRODUCT
LINE OF THE COMPANY” SHALL MEAN ANY PRODUCT OR PRODUCT LINE OF THE COMPANY, THE
AGGREGATE GROSS SALES OF WHICH DURING ANY CALENDAR YEAR DURING THE FIVE (5) YEAR
PERIOD PRECEDING THE EXECUTIVE’S UNDERTAKING SUCH ASSOCIATION WITH SUCH A
COMPETITOR WERE AT LEAST $10 MILLION.


 

The Executive acknowledges that: (a) the services to be performed by him under
this Agreement are of a special, unique, unusual, extraordinary, and
intellectual character; (b) the business of the Company is worldwide in scope
and its products are marketed throughout the world; (c) the Company competes
with other businesses that are or could be located in any part of the world; and
(d) the provisions of this Section 9 are reasonable and necessary to protect the
Company’s business.

 

If any covenant in this Section 9 is held to be unreasonable, arbitrary, or
against public policy, such covenant will be considered to be divisible with
respect to scope, time, and geographic area, and such lesser scope, time, or
geographic area, or all of them, as a court of competent jurisdiction may
determine to be reasonable, not arbitrary, and not against public policy, will
be effective, binding, and enforceable against the Executive.

 

The period of time applicable to any covenant in this Section 9 will be extended
by the duration of any violation by the Executive of such covenant.

 

The Executive will, while the covenants under this Section 9 are in effect, give
notice to the Company, within ten days after accepting any other employment, of
the identity of the Executive’s employer.  The Company may notify such employer
that the Executive is bound by this Agreement and, at the Company’s election,
furnish such employer with a copy of this Agreement or relevant portions
thereof.

 


10.           DISCLOSURE OF CONFIDENTIAL INFORMATION.  WITHOUT THE CONSENT OF
THE COMPANY, THE EXECUTIVE SHALL NOT DISCLOSE TO ANY OTHER PERSON CONFIDENTIAL
INFORMATION (AS DEFINED BELOW) CONCERNING THE COMPANY OR THE COMPANY’S TRADE
SECRETS OF WHICH THE EXECUTIVE HAS GAINED KNOWLEDGE DURING HIS EMPLOYMENT WITH
THE COMPANY.  ANY TRADE SECRETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
RELATED OR AFFILIATED COMPANIES OR JOINT VENTURES WILL BE ENTITLED TO ALL OF THE
PROTECTIONS AND BENEFITS UNDER THE IOWA CODE


 


14

--------------------------------------------------------------------------------



 


ANNOTATED SECTION 550.1 THROUGH 550.8 AND ANY OTHER APPLICABLE LAW.  IF ANY
INFORMATION THAT THE COMPANY DEEMS TO BE A TRADE SECRET IS FOUND BY A COURT OF
COMPETENT JURISDICTION NOT TO BE A TRADE SECRET FOR PURPOSES OF THIS AGREEMENT,
SUCH INFORMATION WILL, NEVERTHELESS, BE CONSIDERED CONFIDENTIAL INFORMATION FOR
PURPOSES OF THIS AGREEMENT.  THE EXECUTIVE HEREBY WAIVES ANY REQUIREMENT THAT
THE COMPANY SUBMIT PROOF OF THE ECONOMIC VALUE OF ANY TRADE SECRET OR POST A
BOND OR OTHER SECURITY.  NONE OF THE FOREGOING OBLIGATIONS AND RESTRICTIONS
APPLY TO ANY PART OF THE CONFIDENTIAL INFORMATION THAT THE EXECUTIVE
DEMONSTRATES WAS OR BECAME GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS A
RESULT OF A DISCLOSURE BY THE EXECUTIVE.


 

The Executive will not remove from the premises of the Company (except to the
extent such removal is for purposes of the performance of the Executive’s duties
at home or while traveling, or except as otherwise specifically authorized by
the Company), any document, record, notebook, plan, model, component, device, or
computer software or code, whether embodied in a disk or in any other form, that
contains Confidential Information (collectively, the “Proprietary Items”).  The
Executive recognizes that, as between the Company and the Executive, all of the
Proprietary Items, whether or not developed by the Executive, are the exclusive
property of the Company.  Upon termination of this Agreement by either party, or
upon the request of the Company during the Employment Period, the Executive will
return to the Company all of the Proprietary Items in the Executive’s possession
or subject to the Executive’s control, and the Executive shall not retain any
copies, abstracts, sketches, or other physical embodiment of any of the
Proprietary Items.

 

For purposes of this Agreement, Confidential Information shall include any and
all information concerning the business and affairs of the Company, including,
without limitation, product specifications, data, know-how, formulae,
compositions, processes, designs, sketches, photographs, graphs, drawings,
samples, inventions and ideas, past, current, and planned research and
development, current and planned distribution methods and processes, customer
lists, current and anticipated customer requirements, price lists, market
studies, business plans, computer software and programs (including object code
and source code), computer software and database technologies, systems,
structures, and architectures (and related formulae, compositions, processes,
improvements, devices, know-how, inventions, discoveries, concepts, ideas,
designs, methods and information), historical financial statements, financial
projections and budgets, historical and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, agents, personnel
training and techniques and materials, insurance products, premium structures,
information relating to suppliers and supplies, sales and marketing information
and strategy, notes, analysis, compilations, studies, summaries, and other
material prepared by or for the Company containing or based, in whole or in
part, on any information included in the foregoing, and any information, however
documented, that is a trade secret within the meaning of the Iowa Code Annotated
Section 550.1 through 550.8.

 

15

--------------------------------------------------------------------------------



 


11.           DEVELOPMENTS.  DURING THE COURSE OF EMPLOYMENT WITH THE COMPANY,
EXECUTIVE MAY CONCEIVE ENHANCEMENTS TO THE PRODUCTS MANUFACTURED OR SOLD BY THE
COMPANY OR MAY CONCEIVE NEW PRODUCTS WHICH PERFORM FUNCTIONS SIMILAR TO PRODUCTS
MANUFACTURED OR SOLD BY THE COMPANY OR MAY CONCEIVE OTHER NEW PRODUCTS RELATED
TO THE BUSINESS OF THE COMPANY OR MAY DEVELOP IDEAS, PLANS AND OPPORTUNITIES. 
EXECUTIVE SHALL DISCLOSE PROMPTLY AND FULLY TO THE COMPANY ANY AND ALL IDEAS,
BUSINESS DEVELOPMENTS, PLANS AND OPPORTUNITIES, NEW PRODUCTS OR SYSTEMS,
INVENTIONS, DISCOVERIES, ENHANCEMENTS AND IMPROVEMENTS  (“DEVELOPMENTS”),
WHETHER OR NOT PATENTABLE OR SUBJECT TO COPYRIGHTS, CONCEIVED OR MADE BY
EXECUTIVE DURING THE EMPLOYMENT PERIOD, DURING WORK HOURS OR OTHERWISE AND ON
THE COMPANY’S PREMISES OR OTHERWISE.  EMPLOYEE RECOGNIZES THAT PURSUANT TO THIS
ARRANGEMENT THAT THE COMPANY MAY DEVELOP A NEW PRODUCT THAT GENERATES WIDESPREAD
MARKET APPEAL.


 


EXECUTIVE AGREES THAT ALL DEVELOPMENTS SHALL BE THE SOLE PROPERTY OF THE
COMPANY, AND EXECUTIVE HEREBY ASSIGNS TO THE COMPANY, WITHOUT FURTHER
COMPENSATION, ALL OF HIS RIGHT, TITLE, AND INTEREST IN AND TO SUCH DEVELOPMENTS
AND ANY AND ALL RELATED PATENTS, PATENT APPLICATIONS, COPYRIGHTS, COPYRIGHT
APPLICATIONS, TRADEMARKS, AND TRADE NAMES IN THE UNITED STATES AND ELSEWHERE. 
EXECUTIVE SHALL ASSIST THE COMPANY IN OBTAINING AND ENFORCING PATENT, COPYRIGHT,
AND ANY OTHER FORMS OF LEGAL PROTECTION FOR THE DEVELOPMENTS IN ANY COUNTRY. 
UPON REQUEST, EXECUTIVE WILL SIGN ALL APPLICATIONS, ASSIGNMENTS, INSTRUMENTS AND
PAPERS TO PERFORM ALL ACTS NECESSARY OR DESIRED BY THE COMPANY TO ASSIGN ALL
SUCH DEVELOPMENTS COMPLETELY TO THE COMPANY AND TO ENABLE THE COMPANY, ITS
SUCCESSORS, ASSIGNS AND NOMINEES, TO SECURE AND ENJOY THE FULL AND EXCLUSIVE
BENEFITS AND ADVANTAGES THEREOF.  EXECUTIVE WILL NOT, AT ANY TIME, EITHER DURING
THE TERM OF THIS AGREEMENT OR THEREAFTER, DISCLOSE TO OTHERS, OR USE FOR HIS OWN
BENEFIT OR THE BENEFIT OF OTHERS, ANY OF THE DEVELOPMENTS.  EXECUTIVE AGREES
THAT THE ENHANCEMENT AND DEVELOPMENT OF ALL DEVELOPMENTS CAPABLE OF COPYRIGHT
PROTECTION IS “WORK FOR HIRE” WITHIN THE MEANING OF THE COPYRIGHT ACT OF 1976. 
THESE OBLIGATIONS SHALL CONTINUE BEYOND THE TERMINATION DATE WITH RESPECT TO
DEVELOPMENTS, WHETHER PATENTABLE OR NOT, CONCEIVED OR MADE BY EXECUTIVE DURING
HIS EMPLOYMENT WITH THE COMPANY, AND SHALL BE BINDING UPON EXECUTIVE’S ASSIGNS,
PERSONAL REPRESENTATIVES, ADMINISTRATORS AND OTHER LEGAL REPRESENTATIVES.


 


12.           NONSOLICITATION.  WITHOUT THE WRITTEN CONSENT OF THE COMPANY, THE
EXECUTIVE SHALL NOT AT ANY TIME DURING THE TERM AND FOR A PERIOD OF EIGHTEEN
(18) MONTHS FOLLOWING THE TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY
FOR ANY REASON (A) EMPLOY OR RETAIN OR ARRANGE TO HAVE ANY OTHER PERSON, FIRM,
OR OTHER ENTITY EMPLOY OR RETAIN OR OTHERWISE PARTICIPATE IN THE EMPLOYMENT OR
RETENTION OF ANY PERSON WHO IS AN EMPLOYEE OR CONSULTANT OF THE COMPANY; OR
(B) SOLICIT OR ARRANGE TO HAVE ANY OTHER PERSON, FIRM, OR OTHER ENTITY SOLICIT
OR OTHERWISE PARTICIPATE IN THE SOLICITATION OF BUSINESS FROM ANY ENTITY THAT
WAS A CUSTOMER OF THE COMPANY AT ANY TIME DURING THE EMPLOYMENT PERIOD, WHETHER
OR NOT THE EXECUTIVE HAD PERSONAL CONTACT WITH SUCH CUSTOMER.


 


16

--------------------------------------------------------------------------------



 


13.           INJUNCTIVE RELIEF AND ADDITIONAL REMEDY; ESSENTIAL AND INDEPENDENT
COVENANTS.


 


(A)           THE EXECUTIVE ACKNOWLEDGES THAT THE INJURY THAT WOULD BE SUFFERED
BY THE COMPANY AS A RESULT OF A BREACH OF THE PROVISIONS OF THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, ANY PROVISION OF SECTIONS 9, 10, 11,AND 12)
WOULD BE IRREPARABLE AND THAT AN AWARD OF MONETARY DAMAGES TO THE COMPANY FOR
SUCH A BREACH WOULD BE AN INADEQUATE REMEDY.  CONSEQUENTLY, THE COMPANY WILL
HAVE THE RIGHT, IN ADDITION TO ANY OTHER RIGHTS IT MAY HAVE, TO OBTAIN
INJUNCTIVE RELIEF TO RESTRAIN ANY BREACH OR THREATENED BREACH OR OTHERWISE TO
SPECIFICALLY ENFORCE ANY PROVISION OF THIS AGREEMENT, AND THE COMPANY WILL NOT
BE OBLIGATED TO POST BOND OR OTHER SECURITY IN SEEKING SUCH RELIEF.  WITHOUT
LIMITING THE COMPANY’S RIGHTS UNDER THIS SECTION 13 OR ANY OTHER REMEDIES OF THE
COMPANY, IF THE EXECUTIVE BREACHES ANY OF THE PROVISIONS OF SECTIONS 9, 10, 11
OR 12, THE COMPANY WILL HAVE THE RIGHT TO CEASE MAKING ANY PAYMENTS OTHERWISE
DUE TO THE EXECUTIVE UNDER THIS AGREEMENT.


 

(b)           The covenants by the Executive in Sections 9, 10, 11 and 12 are
essential elements of this Agreement, and without the Executive’s agreement to
comply with such covenants, the Company would not have entered into this
Agreement with the Executive.  The Company and the Executive have been afforded
the opportunity to consult their respective counsel and have been advised, or
had the opportunity to obtain advice, in all respects concerning the
reasonableness and propriety of such covenants (including, without limitation,
the time period of restriction and the geographical area of restriction set
forth in Section 9), with specific regard to the nature of the business
conducted by the Company and its subsidiaries and related or affiliated
companies or joint ventures.  The Executive’s covenants in Sections 9, 10, 11
and 12 are independent covenants and the existence of any claim by the Executive
against the Company under this Agreement or otherwise, will not excuse the
Executive’s breach of any covenant in Sections 9, 10, 11 or 12.

 


14.           SEVERABILITY.  IT IS THE DESIRE AND INTENT OF THE PARTIES THAT
THIS AGREEMENT SHALL BE ENFORCED TO THE FULLEST EXTENT PERMISSIBLE UNDER THE
LAWS AND PUBLIC POLICIES APPLIED IN EACH JURISDICTION IN WHICH ENFORCEMENT IS
SOUGHT.  ACCORDINGLY, IF ANY PARTICULAR PROVISION OR PORTION OF THIS AGREEMENT
SHALL BE ADJUDICATED TO BE INVALID OR UNENFORCEABLE, THIS AGREEMENT SHALL BE
DEEMED AMENDED TO DELETE THEREFROM THE PORTION THUS ADJUDICATED TO BE INVALID OR
UNENFORCEABLE, SUCH DELETION TO APPLY ONLY WITH RESPECT TO THE OPERATION OF SUCH
PROVISION IN THE PARTICULAR JURISDICTION IN WHICH SUCH ADJUDICATION IS MADE.


 


15.           WITHHOLDING.  ANY OTHER PROVISION OF THIS AGREEMENT
NOTWITHSTANDING, THE COMPANY MAY WITHHOLD FROM AMOUNTS PAYABLE UNDER THIS
AGREEMENT (A) ALL FEDERAL, STATE, LOCAL AND FOREIGN TAXES AND SOCIAL SECURITY
TAXES THAT ARE REQUIRED TO BE WITHHELD BY APPLICABLE LAWS OR REGULATIONS AS THE
COMPANY SHALL DETERMINE IN ITS SOLE DISCRETION, AND (B) OTHER ORDINARY AND
CUSTOMARY PAYROLL DEDUCTIONS.


 


17

--------------------------------------------------------------------------------



 


16.           NOTICES.  ALL NOTICES, REQUESTS, CONSENTS AND OTHER COMMUNICATIONS
PROVIDED FOR IN THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE GIVEN BY HAND
DELIVERY OR BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, ADDRESSED AS FOLLOWS:


 


IF TO THE COMPANY:


 


SAUER-DANFOSS INC.


250 PARKWAY DRIVE


LINCOLNSHIRE, ILLINOIS 61069


ATTENTION:  PRESIDENT


 


IF TO THE EXECUTIVE, TO HIS RESIDENCE ADDRESS SET FORTH ON THE RECORDS OF THE
COMPANY, OR TO SUCH OTHER ADDRESS AS EITHER PARTY FURNISHES TO THE OTHER IN
WRITING IN ACCORDANCE WITH THIS SECTION 16.  ALL SUCH NOTICES SHALL BE EFFECTIVE
WHEN ACTUALLY RECEIVED BY THE ADDRESSEE.


 


17.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REGARD TO ITS CONFLICTS OF LAWS PROVISIONS, EXCEPT TO THE EXTENT THAT THE LAWS
OF THE STATE OF IOWA ARE MADE APPLICABLE FOR PURPOSES OF SECTION 10 OF THIS
AGREEMENT.


 


18.           ASSIGNMENT.  NEITHER THIS AGREEMENT NOR ANY RIGHTS OR DUTIES
HEREUNDER MAY BE ASSIGNED BY THE EXECUTIVE WITHOUT THE PRIOR WRITTEN CONSENT OF
THE COMPANY.  THE COMPANY SHALL HAVE THE RIGHT AT ANY TIME TO ASSIGN THIS
AGREEMENT TO ITS SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT THE ASSIGNEE OR
TRANSFEREE IS THE SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND
ASSETS OF THE COMPANY AND SUCH ASSIGNEE OR TRANSFEREE EXPRESSLY ASSUMES ALL OF
THE OBLIGATIONS, DUTIES AND LIABILITIES OF THE COMPANY SPECIFIED IN THIS
AGREEMENT.


 


19.           AMENDMENTS.  ANY ALTERATIONS OR AMENDMENTS TO THIS AGREEMENT SHALL
ONLY BE IN WRITING AND SIGNED BY EACH PARTY TO THIS AGREEMENT.


 


20.           BINDING EFFECT.  EXCEPT AS OTHERWISE PROVIDED, THIS AGREEMENT
SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES AND THEIR
RESPECTIVE LEGAL REPRESENTATIVES, HEIRS, SUCCESSORS AND ASSIGNS.


 


21.           EXECUTION IN COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTED ONE AND THE SAME INSTRUMENT.


 


22.           ARBITRATION.  ANY DISPUTE, CONTROVERSY OR QUESTION ARISING UNDER,
OUT OF, OR RELATING TO THIS AGREEMENT (OR THE BREACH THEREOF), OR, THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR TERMINATION THEREOF, OTHER THAN THOSE
DISPUTES RELATING TO EXECUTIVE’S


 


18

--------------------------------------------------------------------------------



 


ALLEGED VIOLATIONS OF SECTIONS 9, 10, 11 AND 12 OF THIS AGREEMENT, SHALL BE
REFERRED FOR BINDING ARBITRATION IN DES MOINES, IOWA TO A NEUTRAL ARBITRATOR
SELECTED BY THE EXECUTIVE AND THE COMPANY AND THIS SHALL BE THE EXCLUSIVE AND
SOLE MEANS FOR RESOLVING SUCH DISPUTE.  SUCH ARBITRATION SHALL BE CONDUCTED IN
ACCORDANCE WITH THE NATIONAL RULES FOR RESOLUTION OF EMPLOYMENT DISPUTES OF THE
AMERICAN ARBITRATION ASSOCIATION.  THE ARBITRATOR SHALL HAVE THE DISCRETION TO
AWARD REASONABLE ATTORNEYS’ FEES, COSTS AND EXPENSES TO THE PREVAILING PARTY. 
JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT
HAVING JURISDICTION THEREOF.  THIS SECTION 22 DOES NOT APPLY TO ANY ACTION BY
THE COMPANY TO ENFORCE SECTIONS 9, 10, 11 AND 12 OF THIS AGREEMENT AND DOES NOT
IN ANY WAY RESTRICT THE COMPANY’S RIGHTS UNDER SECTION 13 OF THIS AGREEMENT.


 


23.           ENTIRE AGREEMENT.  THIS AGREEMENT SETS FORTH THE ENTIRE AGREEMENT
AND UNDERSTANDING OF THE PARTIES AND SUPERSEDES ALL PRIOR UNDERSTANDINGS,
AGREEMENTS OR REPRESENTATIONS BY OR BETWEEN THE PARTIES, WHETHER WRITTEN OR
ORAL, WHICH RELATE IN ANY WAY TO THE SUBJECT MATTER HEREOF, EXCEPT AS EXPRESSLY
PROVIDED IN SECTION 8 REGARDING INDEMNIFICATION AGREEMENTS.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, ALL EXISTING EMPLOYMENT AGREEMENTS, CHANGE IN
CONTROL AGREEMENTS AND PATENT AND CONFIDENTIAL INFORMATION AGREEMENTS ARE HEREBY
TERMINATED AND OF NO FURTHER FORCE OR EFFECT.


 


24.           SURVIVORSHIP.  THE PROVISIONS OF THIS AGREEMENT NECESSARY TO CARRY
OUT THE INTENTION OF THE PARTIES AS EXPRESSED HEREIN SHALL SURVIVE THE
TERMINATION OR EXPIRATION OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
SECTIONS 8, 9, 10, 11, 12 AND 13.


 


25.           WAIVER.  EXCEPT AS PROVIDED HEREIN, THE WAIVER BY EITHER PARTY OF
THE OTHER PARTY’S PROMPT AND COMPLETE PERFORMANCE, OR BREACH OR VIOLATION, OF
ANY PROVISION OF THIS AGREEMENT SHALL NOT OPERATE NOR BE CONSTRUED AS A WAIVER
OF ANY SUBSEQUENT BREACH OR VIOLATION, AND THE FAILURE BY ANY PARTY HERETO TO
EXERCISE ANY RIGHT OR REMEDY WHICH IT MAY POSSESS HEREUNDER SHALL NOT OPERATE
NOR BE CONSTRUED AS A BAR TO THE EXERCISE OF SUCH RIGHT OR REMEDY BY SUCH PARTY
UPON THE OCCURRENCE OF ANY SUBSEQUENT BREACH OR VIOLATION.


 


26.           CAPTIONS.  THE CAPTIONS OF THIS AGREEMENT ARE FOR CONVENIENCE AND
REFERENCE ONLY AND IN NO WAY DEFINE, DESCRIBE, EXTEND OR LIMIT THE SCOPE OR
INTENT OF THIS AGREEMENT OR THE INTENT OF ANY PROVISION HEREOF.


 


27.           CONSTRUCTION.  THE PARTIES ACKNOWLEDGE THAT THIS AGREEMENT IS THE
RESULT OF ARM’S-LENGTH NEGOTIATIONS BETWEEN SOPHISTICATED PARTIES EACH AFFORDED
REPRESENTATION BY LEGAL COUNSEL.  EACH AND EVERY PROVISION OF THIS AGREEMENT
SHALL BE CONSTRUED AS THOUGH BOTH PARTIES PARTICIPATED EQUALLY IN THE DRAFTING
OF SAME, AND ANY RULE OF CONSTRUCTION THAT A DOCUMENT SHALL BE CONSTRUED AGAINST
THE DRAFTING PARTY SHALL NOT BE APPLICABLE TO THIS AGREEMENT.


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

19

--------------------------------------------------------------------------------


 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Kenneth D. McCuskey

 

 

 

 

 

SAUER-DANFOSS INC.

 

 

 

 

 

By:

/s/ Jim Remus

 

Name: Jim Remus

 

Title: Director – HR Services

 

20

--------------------------------------------------------------------------------
